EX-99.1 For Additional Information, please contact CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. J.P. Morgan Chase Commercial Mortgage Securities Trust Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2012-LC9 Payment Date: 6/16/17 8480 Stagecoach Circle Record Date: 5/31/17 Frederick, MD 21701-4747 Determination Date: 6/12/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Exchangeable Certificates Detail 4 Reconciliation Detail 5 Other Required Information 6 Cash Reconciliation 7 Current Mortgage Loan and Property Stratification Tables 8 - 10 Mortgage Loan Detail 11 - 12 NOI Detail 13 - 14 Principal Prepayment Detail 15 Historical Detail 16 Delinquency Loan Detail 17 Specially Serviced Loan Detail 18 - 19 Advance Summary 20 Modified Loan Detail 21 Historical Liquidated Loan Detail 22 Historical Bond/Collateral Loss Reconciliation Detail 23 Interest Shortfall Reconciliation Detail 24 - 25 Defeased Loan Detail 26 Depositor Master Servicer Special Servicer Senior Trust Advisor J.P. Morgan Chase Commercial Mortgage Midland Loan Services Rialto Capital Advisors, LLC Pentalpha Surveillance LLC Securities Corp. A Division of PNC Bank, N.A. th Avenue, Suite 400 PO Box 4839 383 Madison Avenue 10851 Mastin Street, Building 82 Miami, FL 33172 Greenwich, CT 06831 New York, NY 10179 Overland Park, KS 66210 Contact: Contact: Brian Baker Heather Wagner Contact: Thekla Salzman Contact: Don Simon Phone Number: (212) 834-3813 Phone Number: (913) 253-9570 Phone Number: (305) 229-6465 Phone Number (203) 660-6100 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 26 Certificate Distribution Detail Class CUSIP Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Trust Fund Expenses Distribution Balance Subordination Level (1) A-1 46639EAA9 0.669800% 42,171,000.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% A-2 46639EAB7 1.676900% 163,562,000.00 74,126,876.05 12,389,490.16 103,586.13 33,624.51 0.00 12,526,700.80 61,737,385.89 34.66% A-3 46639EAC5 2.475100% 54,126,000.00 54,126,000.00 0.00 111,639.39 0.00 0.00 111,639.39 54,126,000.00 34.66% A-4 46639EAD3 2.610600% 100,000,000.00 100,000,000.00 0.00 217,550.00 0.00 0.00 217,550.00 100,000,000.00 34.66% A-5 46639EAE1 2.840000% 320,108,000.00 320,108,000.00 0.00 757,588.93 0.00 0.00 757,588.93 320,108,000.00 34.66% A-SB 46639EAF8 2.436800% 70,393,000.00 70,393,000.00 0.00 142,944.72 0.00 0.00 142,944.72 70,393,000.00 34.66% A-S 46639EAJ0 3.353300% 85,756,000.00 85,756,000.00 0.00 239,638.00 0.00 0.00 239,638.00 85,756,000.00 25.41% B 46639EAK7 3.811900% 54,937,000.00 54,937,000.00 0.00 174,511.96 0.00 0.00 174,511.96 54,937,000.00 19.49% C 46639EAL5 4.535196% 38,858,000.00 38,858,000.00 0.00 146,857.21 0.00 0.00 146,857.21 38,858,000.00 15.31% D 46639EAN1 4.535196% 20,099,000.00 20,099,000.00 0.00 75,960.76 0.00 0.00 75,960.76 20,099,000.00 13.14% E 46639EAP6 4.535196% 40,198,000.00 40,198,000.00 0.00 151,921.51 0.00 0.00 151,921.51 40,198,000.00 8.81% F 46639EAQ4 4.535196% 21,438,000.00 21,438,000.00 0.00 81,021.28 0.00 0.00 81,021.28 21,438,000.00 6.50% G 46639EAR2 4.535196% 21,439,000.00 21,439,000.00 0.00 81,025.06 0.00 0.00 81,025.06 21,439,000.00 4.19% NR 46639EAS0 4.535196% 38,858,167.00 38,858,167.00 0.00 146,501.43 0.00 0.00 146,501.43 38,858,167.00 0.00% R 46639EAT8 0.000000% 1.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 1,071,943,168.00 940,337,043.05 12,389,490.16 2,430,746.38 33,624.51 0.00 14,853,861.05 927,947,552.89 Class CUSIP Pass-Through Original Notional Beginning Notional Interest Prepayment Total Ending Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 46639EAG6 1.855977% 836,116,000.00 704,509,876.05 1,089,628.27 122,882.54 1,212,510.81 692,120,385.89 X-B 46639EAH4 0.423644% 93,795,000.00 93,795,000.00 33,113.10 0.00 33,113.10 93,795,000.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). (2) The initial certificate balance of the Class A-S, Class B, and Class C certificates represents the certificate balance of such class without giving effect to any exchange. The initial certificate balance of the Class EC certificates is equal to the aggregate of the initial certificate balance of the Class A-S,Class B and Class C certificates and represents the maximum certificate balance of the Class EC certificates that could be issued in an exchange. The certificate balances of the Class A-S, Class B, and Class C certificates to be issued on the closing date will be reduced, in required proportions, by an amount equal to the certificate balance of the Class EC certificates issued on the closing date. For details on the current status and payments of Class EC, see page 4. Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 26 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Balance Distribution Distribution Penalties Additional Trust Balance Fund Expenses A-1 46639EAA9 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 A-2 46639EAB7 453.20353169 75.74797422 0.63331416 0.20557654 0.00000000 377.45555746 A-3 46639EAC5 1,000.00000000 0.00000000 2.06258342 0.00000000 0.00000000 1,000.00000000 A-4 46639EAD3 1,000.00000000 0.00000000 2.17550000 0.00000000 0.00000000 1,000.00000000 A-5 46639EAE1 1,000.00000000 0.00000000 2.36666666 0.00000000 0.00000000 1,000.00000000 A-SB 46639EAF8 1,000.00000000 0.00000000 2.03066669 0.00000000 0.00000000 1,000.00000000 A-S 46639EAJ0 1,000.00000000 0.00000000 2.79441672 0.00000000 0.00000000 1,000.00000000 B 46639EAK7 1,000.00000000 0.00000000 3.17658336 0.00000000 0.00000000 1,000.00000000 C 46639EAL5 1,000.00000000 0.00000000 3.77933013 0.00000000 0.00000000 1,000.00000000 D 46639EAN1 1,000.00000000 0.00000000 3.77933031 0.00000000 0.00000000 1,000.00000000 E 46639EAP6 1,000.00000000 0.00000000 3.77933007 0.00000000 0.00000000 1,000.00000000 F 46639EAQ4 1,000.00000000 0.00000000 3.77933016 0.00000000 0.00000000 1,000.00000000 G 46639EAR2 1,000.00000000 0.00000000 3.77933019 0.00000000 0.00000000 1,000.00000000 NR 46639EAS0 1,000.00000000 0.00000000 3.77015802 0.00000000 0.00000000 1,000.00000000 R 46639EAT8 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Class CUSIP Beginning Notional Interest Prepayment Ending Notional Amount Distribution Penalties Amount X-A 46639EAG6 842.59824719 1.30320227 0.14696829 827.78033896 X-B 46639EAH4 1,000.00000000 0.35303694 0.00000000 1,000.00000000 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 26 Exchangeable Certificates Detail Class EC Issued Percentage: 0.00% Exchangeable Classes Issued Percentage: 100.00% Class \ Original Original Current Period Current Period Percent of Current Current Period Current Period Percent of Current Component CUSIP Balance Exchangeable Beginning Balance held as Period Balance held Balance held in Balance not part of Period Balance held Balance Balance Class EC as Class EC Exchangeable the Exchangeable Outside Class EC A-S 46639EAJ0 85,756,000.00 85,756,000.00 85,756,000.00 0.00 0.00% 85,756,000.00 0.00 100.00% B 46639EAK7 54,937,000.00 54,937,000.00 54,937,000.00 0.00 0.00% 54,937,000.00 0.00 100.00% C 46639EAL5 38,858,000.00 38,858,000.00 38,858,000.00 0.00 0.00% 38,858,000.00 0.00 100.00% EC Totals 179,551,000.00 0.00 Class \ Interest Principal Prepayment Penalties Realized Losses Component EC Non-EC Total EC Non-EC Total EC Non-EC Total EC Non-EC Total A-S 0.00 239,638.00 239,638.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 B 0.00 174,511.96 174,511.96 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 C 0.00 146,857.21 146,857.21 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 EC Totals 0.00 Factor: 0.00000000 0.00 Factor: 0.00000000 0.00 Factor: 0.00000000 0.00 Factor: 0.00000000 Up to the full certificate balance of the Class A-S, Class B and Class C certificates may be exchanged for Class EC certificates, and Class EC certificates may be exchanged for up to the full certificate balance of the Class A-S, Class B and Class C certificates. Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 26 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 940,337,043.09 928,894,905.65 935,547.88 11,453,942.30 0.00 0.00 927,947,552.93 927,958,430.05 12,389,490.18 Certificate Interest Reconciliation Accrual Accrual Accrued Net Aggregate Distributable Distributable WAC CAP Interest Interest Remaining Unpaid Class Dates Days Certificate Prepayment Certificate Certificate Interest Shortfall Shortfall/(Excess) Distribution Distributable Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 A-2 05/01/2017 - 05/30/2017 30 103,586.13 0.00 103,586.13 0.00 0.00 0.00 103,586.13 0.00 A-3 05/01/2017 - 05/30/2017 30 111,639.39 0.00 111,639.39 0.00 0.00 0.00 111,639.39 0.00 A-4 05/01/2017 - 05/30/2017 30 217,550.00 0.00 217,550.00 0.00 0.00 0.00 217,550.00 0.00 A-5 05/01/2017 - 05/30/2017 30 757,588.93 0.00 757,588.93 0.00 0.00 0.00 757,588.93 0.00 A-SB 05/01/2017 - 05/30/2017 30 142,944.72 0.00 142,944.72 0.00 0.00 0.00 142,944.72 0.00 A-S 05/01/2017 - 05/30/2017 30 239,638.00 0.00 239,638.00 0.00 0.00 0.00 239,638.00 0.00 B 05/01/2017 - 05/30/2017 30 174,511.96 0.00 174,511.96 0.00 0.00 0.00 174,511.96 0.00 C 05/01/2017 - 05/30/2017 30 146,857.21 0.00 146,857.21 0.00 0.00 0.00 146,857.21 0.00 D 05/01/2017 - 05/30/2017 30 75,960.76 0.00 75,960.76 0.00 0.00 0.00 75,960.76 0.00 E 05/01/2017 - 05/30/2017 30 151,921.51 0.00 151,921.51 0.00 0.00 0.00 151,921.51 0.00 F 05/01/2017 - 05/30/2017 30 81,021.28 0.00 81,021.28 0.00 0.00 0.00 81,021.28 0.00 G 05/01/2017 - 05/30/2017 30 81,025.06 0.00 81,025.06 0.00 0.00 0.00 81,025.06 0.00 NR 05/01/2017 - 05/30/2017 30 146,857.84 0.00 146,857.84 0.00 0.00 356.41 146,501.43 303,752.29 X-A 05/01/2017 - 05/30/2017 30 1,089,628.27 0.00 1,089,628.27 0.00 0.00 0.00 1,089,628.27 0.00 X-B 05/01/2017 - 05/30/2017 30 33,113.10 0.00 33,113.10 0.00 0.00 0.00 33,113.10 0.00 Totals 3,553,844.16 0.00 3,553,844.16 0.00 0.00 356.41 3,553,487.75 303,752.29 Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 26 Other Required Information Available Distribution Amount (1) 16,099,484.96 Appraisal Reduction Amount Loan Loan Appraisal Cumulative Date Appraisal Master Servicing Fee Summary Number Group Reduction ASER Reduction Amount Amount Effected Current Period Accrued Master Servicing Fees 10,915.82 Less Delinquent Master Servicing Fees 339.59 Less Reductions to Master Servicing Fees 0.00 Total Plus Master Servicing Fees for Delinquent Payments Received 329.17 Plus Adjustments for Prior Master Servicing Calculation 0.00 Total Master Servicing Fees Collected 10,905.40 (1) The Available Distribution Amount includes any Prepayment Premiums. Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 26 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Scheduled Interest 3,569,699.38 Master Servicing Fee - Midland Loan Services 10,915.82 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee Fee - Wells Fargo Bank, N.A. 0.00 Interest Adjustments 0.00 Senior Trust Advisor Fee - Pentalpha Surveillance LLC 1,538.50 Deferred Interest 0.00 Insurer Fee 0.00 ARD Interest 0.00 Certificate Administrator Fee - Wells Fargo Bank, N.A. 3,400.89 Net Prepayment Interest Shortfall 0.00 Total Fees 15,855.20 Net Prepayment Interest Excess 0.00 Extension Interest 0.00 Additional Trust Fund Expenses: Interest Reserve Withdrawal 0.00 Reimbursement for Interest on Advances 0.00 ASER Amount 0.00 Total Interest Collected 3,569,699.38 Special Servicing Fee 0.00 Principal: Rating Agency Expenses 0.00 Scheduled Principal 935,547.88 Unscheduled Principal 11,453,942.30 Attorney Fees & Expenses 0.00 Principal Prepayments 11,453,942.30 Bankruptcy Expense 0.00 Collection of Principal after Maturity Date 0.00 Taxes Imposed on Trust Fund 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Non-Recoverable Advances 0.00 Excess of Prior Principal Amounts paid 0.00 Workout Delayed Reimbursement Amounts 0.00 Curtailments 0.00 Other Expenses 356.41 Negative Amortization 0.00 Total Additional Trust Fund Expenses 356.41 Principal Adjustments 0.00 Interest Reserve Deposit 0.00 Total Principal Collected 12,389,490.18 Payments to Certificateholders & Others: Other: Interest Distribution 3,553,487.75 Prepayment Penalties/Yield Maintenance 156,507.05 Principal Distribution 12,389,490.16 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 156,507.05 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 156,507.05 Total Payments to Certificateholders & Others 16,099,484.96 Total Funds Collected 16,115,696.61 Total Funds Distributed 16,115,696.57 Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 26 Current Mortgage Loan and Property Stratification Tables Scheduled Balance Aggregate Pool State (3) Scheduled # of Scheduled % of Agg WAM WAC Weighted State # of Scheduled % of Agg WAM WAC Weighted Balance Loans Balance Bal. (2) Avg DSCR (1) Props Balance Bal. (2) Avg DSCR (1) Defeased 2 8,146,972.44 0.88 64 4.8422 NAP Defeased 2 8,146,972.44 0.88 64 4.8422 NAP Alabama 2 27,092,842.84 2.92 64 4.9583 1.968335 $9,999,999 or less 15 78,182,189.02 8.43 65 4.7405 2.164253 Arizona 1 10,000,000.00 1.08 65 4.5000 6.580000 $10,000,000 to $24,999,999 10 156,481,175.82 16.86 61 4.8683 2.046133 Arkansas 2 8,805,736.00 0.95 64 4.9070 2.115013 $25,000,000 to $49,999,999 10 355,695,614.49 38.33 51 4.4583 1.910819 California 5 151,078,028.19 16.28 65 4.3315 2.487097 $50,000,000 to $99,999,999 3 203,181,026.96 21.90 65 4.4236 2.119789 Colorado 1 4,356,553.12 0.47 3 4.7500 1.370000 Delaware 1 5,600,000.00 0.60 64 4.1500 2.310000 $100,000,000 or greater 1 126,260,574.20 13.61 66 3.4000 1.910000 Florida 4 59,904,846.50 6.46 66 4.4780 1.775459 Totals 41 927,947,552.93 100.00 59 4.4030 1.997271 Illinois 4 14,230,312.07 1.53 65 4.5616 1.992021 Kentucky 1 3,167,100.72 0.34 65 5.1700 1.460000 Maryland 1 11,340,000.00 1.22 65 4.8500 1.980000 Massachusetts 1 9,007,752.35 0.97 3 4.7500 1.370000 Michigan 5 13,945,170.23 1.50 66 5.0530 1.030000 Minnesota 1 36,306,050.35 3.91 64 4.9500 1.790000 Missouri 2 183,081,601.16 19.73 66 3.8742 1.785856 New Jersey 2 15,571,000.00 1.68 65 4.7901 2.042634 New York 5 43,623,945.35 4.70 59 4.5502 1.748682 North Carolina 1 10,620,000.00 1.14 65 4.8500 1.980000 Ohio 1 6,861,740.17 0.74 64 4.5290 1.820000 Oregon 1 31,376,554.07 3.38 5 4.7500 1.490000 Pennsylvania 5 139,707,787.29 15.06 62 4.2745 1.865715 South Carolina 2 9,408,152.14 1.01 65 5.1700 1.460000 See footnotes on last page of this section. Tennessee 2 39,105,475.14 4.21 30 4.1146 2.670956 Texas 17 71,731,444.73 7.73 51 4.7489 1.744855 Virginia 2 13,410,926.05 1.45 66 4.5663 2.122743 Totals 71 927,947,552.93 100.00 59 4.4030 1.997271 Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 26 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (1) Property Type (3) Debt Service # of Scheduled % of WAM WAC Weighted Property # of Scheduled % of Agg WAM WAC Weighted Coverage Ratio Loans Balance Agg. Bal. (2) Avg DSCR (1) Type Props Balance Bal. (2) Avg DSCR (1) Defeased 2 8,146,972.44 0.88 64 4.8422 NAP Defeased 2 8,146,972.44 0.88 64 4.8422 NAP 1.30 or less 4 74,802,596.92 8.06 66 4.4082 1.172280 Industrial 7 67,606,825.95 7.29 18 4.3787 2.121699 1.31 to 1.40 2 57,237,397.24 6.17 34 4.5780 1.374915 Lodging 9 106,065,943.49 11.43 65 4.9612 2.221204 1.41 to 1.50 5 86,923,896.54 9.37 36 4.8610 1.470338 Multi-Family 11 64,027,615.06 6.90 55 4.7542 1.539339 1.51 to 1.60 2 67,821,026.96 7.31 65 4.8826 1.516488 Office 11 208,370,817.56 22.46 65 4.3517 1.982657 1.61 to 1.75 1 3,073,508.21 0.33 65 4.7630 1.640000 Retail 31 473,261,816.40 51.00 61 4.2420 1.992421 1.76 to 2.00 7 247,926,943.56 26.72 65 4.1312 1.910555 2.01 to 2.25 6 124,591,738.42 13.43 64 4.4335 2.153201 Totals 71 927,947,552.93 100.00 59 4.4030 1.997271 2.26 of Greater 12 257,423,472.64 27.74 60 4.3104 2.707146 Totals 41 927,947,552.93 100.00 59 4.4030 1.997271 Note Rate Seasoning Note # of Scheduled % of WAM Weighted # of Scheduled % of WAM Weighted Rate Loans Balance Agg. (2) WAC Avg DSCR (1) Seasoning Loans Balance Agg. (2) WAC Avg DSCR (1) Bal. Bal. Defeased 2 8,146,972.44 0.88 64 4.8422 NAP Defeased 2 8,146,972.44 0.88 64 4.8422 NAP 4.00000% or less 1 126,260,574.20 13.61 66 3.4000 1.910000 12 months or less 0 0.00 0.00 0 0.0000 0.000000 4.00001% to 4.30% 6 229,400,418.99 24.72 59 4.1193 2.293524 13 to 24 months 0 0.00 0.00 0 0.0000 0.000000 4.30001% to 4.55% 8 192,295,794.91 20.72 62 4.3878 2.152985 25 to 36 months 0 0.00 0.00 0 0.0000 0.000000 4.55001% to 4.75% 5 82,777,843.23 8.92 20 4.7160 1.578645 37 to 48 months 0 0.00 0.00 0 0.0000 0.000000 4.75001% to 4.95% 9 194,614,591.67 20.97 65 4.9039 1.841991 49 months or greater 39 919,800,580.49 99.12 59 4.3991 2.001429 4.95001% to 5.15% 5 50,917,411.14 5.49 65 5.0073 1.954872 5.15001% to 5.35% 3 35,120,336.79 3.78 64 5.2101 1.491612 Totals 41 927,947,552.93 100.00 59 4.4030 1.997271 5.35001% or Greater 2 8,413,609.56 0.91 65 5.4189 2.202981 Totals 41 927,947,552.93 100.00 59 4.4030 1.997271 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 26 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Anticipated Remaining Term (ARD and Balloon Loans) Anticipated Remaining # of Scheduled % of WAM WAC Weighted Term (2) Loans Balance Agg. (2) Avg DSCR (1) Bal. Defeased 2 8,146,972.44 0.88 64 4.8422 NAP 60 months or less 5 116,058,981.84 12.51 16 4.4850 1.851140 61 months or greater 34 803,741,598.65 86.61 65 4.3867 2.023131 Totals 41 927,947,552.93 100.00 59 4.4030 1.997271 Remaining Amortization Term (ARD and Balloon Loans) Age of Most Recent NOI Remaining Amortization # of Scheduled % of WAM Weighted Age of Most # of Scheduled % of WAM WAC Weighted Term Loans Balance Agg. (2) WAC Avg DSCR (1) Recent NOI Loans Balance Agg. (2) Avg DSCR (1) Bal. Bal. Defeased 2 8,146,972.44 0.88 64 4.8422 NAP Defeased 2 8,146,972.44 0.88 64 4.8422 NAP Interest Only 12 173,081,921.00 18.65 57 4.4784 2.518657 Underwriter's Information 4 92,272,836.79 9.94 65 4.9246 1.853633 299 Months or Less 5 33,785,339.87 3.64 65 5.0481 1.453896 1 year or less 0 0.00 0.00 0 0.0000 0.000000 300 to 330 Months 22 712,933,319.62 76.83 59 4.3491 1.901807 1 to 2 years 0 0.00 0.00 0 0.0000 0.000000 331 Months or Greater 0 0.00 0.00 0 0.0000 0.000000 2 years or more 35 827,527,743.70 89.18 58 4.3405 2.017909 Totals 41 927,947,552.93 100.00 59 4.4030 1.997271 Totals 41 927,947,552.93 100.00 59 4.4030 1.997271 (1) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. In all cases the most current DSCR provided by the Servicer is used. To the extent that no DSCR is provided by the Servicer, information from the offering document is used. The debt service coverage ratio information was provided to the Certificate Administrator by the Master Servicer and the Certificate Administrator has not independently confirmed the accuracy of such information. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-off Date Balance of the related mortgage loan as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and “Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 26 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30289496 1 RT Des Peres MO 370,266.78 206,258.82 3.400% N/A 12/1/22 N 126,466,833.00 126,260,574.20 6/1/17 30289497 2 RT Homestead PA 304,690.94 0.00 4.349% N/A 10/6/22 N 81,360,000.00 81,360,000.00 6/6/17 30289498 3 OF Beverly Hills CA 228,153.97 0.00 4.076% N/A 11/1/22 N 65,000,000.00 65,000,000.00 6/1/17 30289499 4 RT Lee`s Summit MO 241,431.70 72,701.96 4.928% 11/6/22 11/6/37 N 56,893,728.92 56,821,026.96 6/6/17 30289501 6 IN Various Various 119,635.36 141,886.01 4.750% N/A 9/1/17 N 29,248,711.96 29,106,825.95 6/1/17 30289502 7 RT Various Various 200,717.25 0.00 4.850% 11/6/22 11/6/32 N 48,060,000.00 48,060,000.00 6/6/17 30289503 8 OF Philadelphia PA 154,295.20 70,392.04 4.100% N/A 12/1/22 N 43,702,811.03 43,632,418.99 6/1/17 30289504 9 RT Torrance CA 165,297.17 0.00 4.173% N/A 1/1/23 N 46,000,000.00 46,000,000.00 6/1/17 30289505 10 LO Bloomington MN 154,984.66 53,986.29 4.950% N/A 10/1/22 N 36,360,036.64 36,306,050.35 6/1/17 30289506 11 IN Charleston TN 135,860.08 0.00 4.098% 11/1/19 11/1/22 N 38,500,000.00 38,500,000.00 6/1/17 30289507 12 RT Salem OR 128,522.58 44,925.16 4.750% N/A 11/1/17 N 31,421,479.23 31,376,554.07 6/1/17 30289508 13 OF Tampa FL 106,757.33 45,849.56 4.400% N/A 12/1/22 N 28,176,420.85 28,130,571.29 6/1/17 30289509 14 OF Tampa FL 102,903.91 44,194.61 4.400% N/A 12/1/22 N 27,159,388.45 27,115,193.84 6/1/17 30289510 15 RT Various Various 98,159.95 0.00 4.150% 10/6/22 10/6/37 N 27,468,000.00 27,468,000.00 6/6/17 30289511 16 OF Encino CA 104,876.92 0.00 4.961% N/A 10/6/22 N 24,550,000.00 24,550,000.00 6/6/17 30289512 17 LO Birmingham AL 96,395.31 33,577.68 4.950% N/A 10/1/22 N 22,614,735.52 22,581,157.84 6/1/17 30289513 18 MF Various Various 88,871.26 28,242.19 5.170% N/A 11/6/22 N 19,962,346.73 19,934,104.54 6/6/17 30289514 19 MF Cypress TX 61,504.90 23,623.24 4.375% N/A 10/1/19 N 16,325,725.06 16,302,101.82 6/1/17 30289515 20 Various Various Various 64,474.02 31,788.31 5.053% N/A 12/6/22 N 14,817,544.29 14,785,755.98 6/6/17 30289516 21 65,348.85 20,319.54 5.258% N/A 9/6/22 N 14,433,051.79 14,412,732.25 6/6/17 30289518 23 MF New York NY 49,123.12 16,745.97 4.500% N/A 10/1/22 N 12,676,933.76 12,660,187.79 6/1/17 30289519 24 LO Columbus OH 47,836.12 11,453,942.30 4.850% N/A 10/1/17 N 11,453,942.30 0.00 6/1/17 30289520 25 LO Austin TX 43,335.57 15,309.73 4.900% N/A 11/6/22 N 10,270,445.33 10,255,135.60 6/6/17 30289521 26 RT Los Angeles CA 44,026.89 0.00 4.648% N/A 11/1/22 N 11,000,000.00 11,000,000.00 6/1/17 30289522 27 LO Scottsdale AZ 38,750.00 0.00 4.500% N/A 11/1/22 N 10,000,000.00 10,000,000.00 6/1/17 30289523 28 RT Various Various 36,574.08 0.00 4.305% 12/1/22 4/1/24 N 9,866,000.00 9,866,000.00 6/1/17 30289524 29 RT Gainesville VA 32,205.56 0.00 4.250% 12/1/22 12/1/31 N 8,800,000.00 8,800,000.00 6/1/17 30289526 31 MF Houston TX 30,254.20 10,877.12 4.900% N/A 8/1/22 N 7,170,185.97 7,159,308.85 5/1/17 30289527 32 RT Chardon OH 26,823.40 16,102.55 4.529% N/A 10/6/22 N 6,877,842.72 6,861,740.17 6/6/17 30289528 33 OF Palm Beach FL 27,155.77 10,445.47 4.700% N/A 10/6/22 N 6,709,730.86 6,699,285.39 6/6/17 30289529 34 OF Austin TX 23,794.36 9,527.52 4.600% N/A 10/6/22 N 6,006,990.73 5,997,463.21 6/6/17 30289530 35 RT Jonesboro AR 22,803.08 0.00 4.850% 11/6/22 11/6/32 N 5,460,000.00 5,460,000.00 6/6/17 30289531 36 RT Various TX 20,982.01 0.00 4.600% 11/1/22 11/1/24 N 5,297,000.00 5,297,000.00 6/1/17 30289532 37 MF Chicago IL 20,117.44 6,526.55 4.763% N/A 11/6/22 N 4,904,930.41 4,898,403.86 6/6/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 26 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30289533 38 LO Fresno CA 21,192.28 9,285.58 5.424% N/A 11/6/22 N 4,537,313.77 4,528,028.19 6/6/17 30289534 39 RT Millbrook AL 19,425.31 0.00 5.000% 9/6/22 9/6/37 N 4,511,685.00 4,511,685.00 6/6/17 30289535 40 LO Panama City Beach FL 18,148.90 8,033.92 5.413% N/A 10/6/22 N 3,893,615.29 3,885,581.37 6/6/17 30289536 41 LO Corpus Christi TX 16,541.33 7,897.96 5.147% N/A 12/6/22 N 3,732,132.12 3,724,234.16 6/6/17 30289537 42 RT Greenwood AR 14,405.25 0.00 5.000% 9/6/22 9/6/37 N 3,345,736.00 3,345,736.00 6/6/17 30289538 43 MF Chicago IL 12,622.70 4,095.10 4.763% N/A 11/6/22 N 3,077,603.31 3,073,508.21 6/6/17 30289539 44 MH Kyle TX 6,870.40 2,955.00 5.500% N/A 10/6/22 N 1,450,642.05 1,447,687.05 6/6/17 30289540 45 RT Middleburg FL 3,563.47 0.00 5.350% 5/6/22 5/6/37 N 773,500.00 773,500.00 6/6/17 Totals 3,569,699.38 12,389,490.18 940,337,043.09 927,947,552.93 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 26 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI Recent NOI NOI Start Date NOI End Date 30289496 1 Retail Des Peres MO 126,260,574.20 21,535,132.10 20,510,753.40 1/1/17 3/31/17 30289497 2 Retail Homestead PA 81,360,000.00 8,579,378.28 0.00 30289498 3 Office Beverly Hills CA 65,000,000.00 7,088,586.18 0.00 30289499 4 Retail Lee`s Summit MO 56,821,026.96 6,142,864.79 0.00 30289501 6 Industrial Various Various 29,106,825.95 5,021,166.88 0.00 30289502 7 Retail Various Various 48,060,000.00 0.00 0.00 30289503 8 Office Philadelphia PA 43,632,418.99 5,621,114.16 4,086,857.09 1/1/17 3/31/17 30289504 9 Retail Torrance CA 46,000,000.00 5,065,813.45 0.00 30289505 10 Lodging Bloomington MN 36,306,050.35 4,498,815.70 0.00 30289506 11 Industrial Charleston TN 38,500,000.00 4,447,511.46 0.00 30289507 12 Retail Salem OR 31,376,554.07 3,334,276.50 0.00 30289508 13 Office Tampa FL 28,130,571.29 2,949,497.44 0.00 30289509 14 Office Tampa FL 27,115,193.84 3,846,741.59 4,196,915.52 1/1/17 3/31/17 30289510 15 Retail Various Various 27,468,000.00 2,667,369.14 0.00 30289511 16 Office Encino CA 24,550,000.00 3,364,776.99 0.00 30289512 17 Lodging Birmingham AL 22,581,157.84 3,484,577.61 0.00 30289513 18 Multi-Family Various Various 19,934,104.54 2,756,098.12 0.00 30289514 19 Multi-Family Cypress TX 16,302,101.82 1,504,625.55 0.00 30289515 20 Various Various Various 14,785,755.98 1,404,183.03 0.00 30289516 21 Default 14,412,732.25 2,214,203.13 0.00 30289518 23 Multi-Family New York NY 12,660,187.79 894,955.54 0.00 30289519 24 Lodging Columbus OH 0.00 1,501,194.08 0.00 30289520 25 Lodging Austin TX 10,255,135.60 1,807,950.38 0.00 30289521 26 Retail Los Angeles CA 11,000,000.00 876,674.85 0.00 30289522 27 Lodging Scottsdale AZ 10,000,000.00 3,320,688.52 0.00 30289523 28 Retail Various Various 9,866,000.00 1,099,606.88 0.00 30289524 29 Retail Gainesville VA 8,800,000.00 949,543.10 0.00 30289526 31 Multi-Family Houston TX 7,159,308.85 1,459,463.00 0.00 30289527 32 Retail Chardon OH 6,861,740.17 1,000,000.00 0.00 30289528 33 Office Palm Beach FL 6,699,285.39 0.00 0.00 30289529 34 Office Austin TX 5,997,463.21 920,887.25 0.00 30289530 35 Retail Jonesboro AR 5,460,000.00 592,332.79 0.00 30289531 36 Retail Various TX 5,297,000.00 706,545.44 0.00 30289532 37 Multi-Family Chicago IL 4,898,403.86 500,647.34 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 26 NOI Detail Loan Ending Most Recent Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Fiscal NOI Recent NOI NOI Start Date NOI End Date 30289533 38 Lodging Fresno CA 4,528,028.19 952,147.90 0.00 30289534 39 Retail Millbrook AL 4,511,685.00 447,698.04 0.00 30289535 40 Lodging Panama City Beach FL 3,885,581.37 709,687.88 0.00 30289536 41 Lodging Corpus Christi TX 3,724,234.16 277,641.32 0.00 30289537 42 Retail Greenwood AR 3,345,736.00 332,000.04 0.00 30289538 43 Multi-Family Chicago IL 3,073,508.21 344,901.12 0.00 30289539 44 Mobile Home Park Kyle TX 1,447,687.05 0.00 0.00 30289540 45 Retail Middleburg FL 773,500.00 90,337.15 0.00 Total 927,947,552.93 Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 26 Principal Prepayment Detail Offering Document Principal Prepayment Amount Prepayment Penalties Loan Number Loan Group Cross-Reference Payoff Amount Curtailment Amount Prepayment Premiums Yield Maintenance Charges 30289519 24 11,453,942.30 0.00 0.00 156,507.05 Totals 11,453,942.30 0.00 0.00 156,507.05 Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 26 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 6/16/17 0 0 0 0 0 0 0 1 4.403000% 59 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $11,453,942.30 4.383869% 5/17/17 0 0 0 0 0 0 0 0 4.408480% 59 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.388900% 4/17/17 0 0 0 0 0 0 0 0 4.408526% 60 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.388946% 3/17/17 0 0 0 0 0 0 0 1 4.408564% 61 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $53,374,439.16 4.388984% 2/17/17 0 0 0 0 0 0 0 0 4.431739% 59 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.412346% 1/18/17 0 0 0 0 0 0 0 0 4.431784% 60 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.412392% 12/16/16 0 0 0 0 0 0 1 0 4.431829% 61 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $8,629,312.50 $0.00 4.412437% 11/18/16 0 0 0 0 0 0 0 0 4.434592% 62 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.415230% 10/17/16 0 0 0 0 0 0 0 0 4.434622% 63 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.415260% 9/16/16 0 0 0 0 0 0 0 0 4.434660% 64 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.415298% 8/17/16 0 0 0 0 0 0 0 0 4.434688% 65 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.415327% 7/15/16 0 0 0 0 0 0 0 0 4.434716% 66 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.415355% Note: Foreclosure and REO Totals are included in the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 26 Delinquency Loan Detail Offering # of Current Outstanding Status of Resolution Actual Outstanding Loan Number Document Months Paid Through P & I P & I Mortgage Strategy Servicing Foreclosure Principal Servicing Bankruptcy REO Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date 30289526 31 0 5/1/17 40,791.73 40,791.73 B 7,170,185.97 0.00 Totals 1 40,791.73 40,791.73 7,170,185.97 0.00 Totals By Delinquency Code: Total for Status Code B (1 loan) 40,791.73 40,791.73 7,170,185.97 0.00 (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 26 Specially Serviced Loan Detail - Part 1 Loan Offering Servicing Resolution Scheduled Property Interest Actual Net DSCR Note Maturity Remaining Number Document Transfer Strategy Balance Type (2) State Rate Balance Operating Date DSCR Date Date Amortization Cross-Reference Date Code (1) Income Term No Specially Serviced Loans this Period (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 26 Specially Serviced Loan Detail - Part 2 Loan Offering Resolution Site Appraisal Appraisal Other REO Number Document Strategy Inspection Phase 1 Date Date Value Property Revenue Comment from Special Servicer Cross-Reference Code (1) Date No Specially Serviced Loans this Period (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 26 Advance Summary Loan Group Current P&I Outstanding P&I Outstanding Servicing Current Period Interest on P&I and Servicing Advances Advances Advances Advances Paid Totals 40,791.73 40,791.73 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 26 Modified Loan Detail Loan Offering Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Number Document Balance Balance Interest Rate Interest Rate Date Modification Description Cross-Reference No Modified Loans Totals Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 26 Historical Liquidated Loan Detail Distribution Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Realized Date of Current Current Period Cumulative Loss to Loan Date ODCR Scheduled Advances, Appraised Proceeds or Received on Available for Loss to Trust Period Adj. Adjustment Adjustment with Cum Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 26 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 26 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Modified Interest Interest on Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Cross-Reference Contribution Balance Monthly Liquidation Work Out Interest) Advances /Excess There are no Interest Shortfalls for the above columns for this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 26 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/ Document Balance at Scheduled Left to Reimburse Comments Cross-Reference Contribution Balance Current Month Master Servicer Refunds 34 6,483,991.09 5,997,463.21 0.00 0.00 (356.41) Totals 6,483,991.09 5,997,463.21 0.00 0.00 (356.41) Interest Shortfall Reconciliation Detail Part 2 Total 356.41 Interest Shortfall Reconciliation Detail Part 1 Total 0.00 Total Interest Shortfall Allocated to Trust 356.41 Copyright 2017, Wells Fargo Bank, N.A. Page 25 of 26 Defeased Loan Detail Offering Document Ending Scheduled Loan Number Cross-Reference Balance Maturity Date Note Rate Defeasance Status 30289528 33 6,699,285.39 10/6/22 4.700 Full Defeasance 30289539 44 1,447,687.05 10/6/22 5.500 Full Defeasance Totals 8,146,972.44 Copyright 2017, Wells Fargo Bank, N.A. Page 26 of 26
